DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Regarding claim 1, Chang et al. (US PGPUB 2015/0226230 A1) discloses an axial fan (Fig. 1A) comprising: a housing (11, 21) that surrounds a vertically extending central axis, and includes an upper housing (11) in an axially upper portion and a lower housing (20) in an axially lower portion; an upper motor (14, shown as an impeller) that is accommodated in the upper housing (Fig. 1A) and rotates an impeller about the central axis; and a lower motor (24, shown as an impeller) that is accommodated in the lower housing and rotates a lower impeller about the central axis; wherein the upper housing include a cylindrical upper peripheral wall cover the upper impeller and the upper motor from a radially outer side (16); the lower housing includes a cylindrical lower peripheral wall covering the lower impeller and the lower motor from the radially outer side (26); the lower peripheral wall includes first engaging portions on a radially outer surface (shown as engaging portions apertures on 20) and the upper peripheral wall includes upper engaging claws (shown as the engaging claws on 10) each extending axially downward from an axially lower surface.
However Chang et al., nor any of the prior art of record teach or suggest, “and lower protruding pieces opposing the first engage portions in an axial direction and protruding axially upward from an axially upper surface,” “including a second engaging portion engaging with the first engaging portion in a lower end portion, and upper notch grooves notched axially upward from the axially lower surface on the radially inward of the upper engaging claws; and at least a portion of the lower protruding pieces is located in the upper notch grooves.”
Claims 2-10 are allowable based on their dependencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 3,711,816 A discloses means having operating means for connecting multiconductor cable means.
US Patent 4,220,808 A discloses a mounting device for a compact apparatus.
US Patent 4,634,204 A discloses an electrical connector with connector position assurance/assist device.
US Patent 6,450,829 B1 discloses a snap-on plug coaxial connector.
US Patent 6,827,549 B1 discloses a heat-dissipating module with a clawed connector between an upper and lower axial housing.
US PGPUB 2007/0003413 A1 discloses a composite fan and frame thereof
US PGPUB 2007/0117465 A1 discloses a wire fixing device for fan.
US PGPUB 2009/0022587 A1 discloses a housing assembly for use in fan unit and fan unit including the same.
US PGPUB 2009/0111372 A1 discloses a series fan and frame set thereof.
US PGPUB 2009/0214337 A1 discloses an axial flow fan unit.
US PGPUB 2009/0214336 A1 discloses an axial flow fan unit.
US PGPUB 2009/0246015 A1 discloses a stack of fan case.
US PGPUB 2010/0329860 A1 discloses a fan assembly.
US PGPUB 2013/0126698 A1 discloses a series fan assembling structure.
US PGPUB 2013/0309083 A1 discloses a serial fan frame assembly.
US PGPUB 2015/0023786 A1 discloses a serial fan device.
US Patent 8,668,477 B2 discloses a series-connected fan unit.
US Patent 8,684,688 B2 discloses a series-connected fan frame module.
US PGPUB 2015/0233387 A1 discloses a method of assembling a serial fan.
US Patent 9,651,051 B2 discloses a series fan structure with multistage frame body.
US Patent 9,670,932 B2 discloses a fan.
US PGPUB 2017/0321707 A1 discloses a fan motor.
US PGPUB 2018/0156229 A1 discloses a series fan structure.
US PGPUB 2019/0390677 A1 discloses an axial fan.
US Patent 10,563,659 B2 discloses a series fan structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745